Citation Nr: 1129206	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for a thyroid disorder, claimed as due to ionizing radiation exposure.

4.  Entitlement to service connection for severe joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for tooth loss due to severe calcium deficiency.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for entitlement to service connection for PTSD, and an August 2008 rating decision by the RO in St. Petersburg, Florida, which denied the Veteran's petition to reopen a claim of entitlement to service connection for a thyroid disorder and denied claims for entitlement to service connection for severe joint pain, to include as due to an undiagnosed illness, and for tooth loss due to severe calcium deficiency.  The claims were certified for appeal by the RO in New York, New York.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for PTSD, the record reflects other psychiatric diagnoses.  As such, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized this claim as reflected on the title page.

Regarding the Veteran's claim for service connection for a dental disability, the Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As such, the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for adjudication.

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, and for a thyroid disorder, claimed as due to ionizing radiation exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In August 2005, the RO declined to reopen an August 1995 final rating decision that denied service connection for a thyroid disorder.  The Veteran was notified of the decision and his appellate rights, and he did not appeal.

3.  Evidence received since the August 2005 RO decision raises a reasonable possibility of substantiating the claim and relates to an unestablished fact necessary to substantiate the claim of service connection for a thyroid disorder.

4.  There is no evidence that the Veteran has a current disorder or undiagnosed illness characterized by joint pain that has been chronic.

5.  The Veteran does not have a dental disability for which service connection can be granted.






CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied reopening an August 1995 rating decision that denied service connection for a thyroid disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the August 2005 rating decision is new and material, and the claim of entitlement to service connection for a thyroid disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2010).

4.  The criteria for service connection for dental disability, to include tooth loss due to severe calcium deficiency, have not been met.  38 U.S.C.A. §§ 1131, 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that, because the terms "new" and "material" in a claim to reopen have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice that he submit any pertinent evidence in his possession, by letter dated in March 2006.  This letter also informed the Veteran of the specific technical meanings of "new" and "material," as well as the bases for the denials in the prior decision and described the type of evidence that would be necessary to substantiate the elements that were found insufficient in the previous denial.  A subsequent March 2006 letter informed the Veteran as to disability ratings and effective dates.  The August 2007 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the March 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, service personnel records, and VA outpatient treatment records.

The Board also finds that no additional RO action to further develop the record on the claims on appeal is warranted.  The Board acknowledges that the Veteran has not been provided with a VA examination pursuant to the claims for entitlement to service connection for severe joint pain and for a dental disability currently on appeal.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicat[e]" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, however, the Veteran does not meet the McLendon standard.  Regarding the Veteran's dental claim, his service treatment records do not reflect tooth loss, and the Veteran does not argue that his tooth loss occurred in service.  As such, service connection cannot be afforded under the law.  As to the Veteran's claim for joint pain, there is simply no indication in the claims file that the Veteran has severe joint pain.  The record clearly reflects that the Veteran only had one instance of joint pain, and no other evidence of record even reflects that he has a disability related to joint pain or that his joint pain possibly meets the criteria for an undiagnosed illness.  As such, the threshold for an examination has not been met.  Thus, the Board finds that a VA examination is not warranted for either claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an August 1995 rating decision the RO denied entitlement to service connection for a thyroid disorder.  It noted that the service treatment records showed no such findings or treatment.  June 1991 thyroid function tests were within normal limits.  In correspondence dated in August 1995, the Veteran was informed of this rating decision and the reason for the denial.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  In an August 2005 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for a thyroid disorder.  Again, service treatment records were reviewed, as well as newly-submitted VA treatment records.  In correspondence dated in September 2005, the Veteran was informed of this rating decision and the reason for the denial.  The Veteran did not appeal the rating decision, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

The basis for the RO's August 2005 denial of the claim for service connection for a thyroid disorder was that there was no evidence of any existence of a current thyroid disability.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's July 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since August 2005 includes a July 2008 VA ultrasound of the thyroid, reflecting diagnoses of multiple complex thyroid nodules.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a thyroid disorder.  At the time of August 2005
 denial, evidence of a diagnosed thyroid disorder was not of record.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the August 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it establishes that the Veteran has a current thyroid disorder.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a thyroid disorder, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (where the Court found that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim").

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a thyroid disorder have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Joint Disorder

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; of incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and of a nexus between the in-service injury or disease and the current disability established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established, however, for a current disability on the basis of a presumption.  See, e.g., 38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi-symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

In addition, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-59972 (September 29, 2010) (amending 38 C.F.R. § 3.317 to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases is at issue in this case, the Board has omitted listing the diseases or discussing them.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Court has also held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service personnel records reflect active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317.

The Veteran contends that he has severe joint pain incurring since returning from service in the Persian Gulf War.

Service treatment records do not show any complaints of or treatment for joint pain.  In May 1984, the Veteran complained of low back pain for two weeks, but this was prior to his service in the Persian Gulf War.  Subsequent to his deployment, on a Report of Medical History in April 1991, the Veteran denied bone, joint, or other deformity; arthritis, rheumatism, or bursitis; and cramps in his legs.  The Veteran did note that he had recurrent back pain.

Post-service, the Veteran complained of joint pain in June 2002, noting that he experienced joint pain for one week after being bitten by a tick.  Specifically, the Veteran noted that he experienced an onset of generalized joint pain, and stated that "he [did] not usually have these symptoms."  The Veteran was treated with an antibiotic.  No further complaints of joint pains were made.

The Board notes that, in order to warrant service connection for an undiagnosed illness, it must be a chronic condition, meaning that it existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317.  In this case, there is no evidence that the Veteran's claimed joint pain has existed for any such period of time.  The record only contains one complaint of generalized joint pain, in June 2002, after being bitten by a tick.  Further, the chronic symptoms must have been incurred during active service in the Southwest Asia theater during the Persian Gulf War.  As previously noted, the Veteran denied joint pain at separation-after redeployment from Southwest Asia.

The Board observes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although the Veteran is competent to report his own symptoms, such as chronic joint pain, his lay testimony concerning this also must be credible in order to ultimately have probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  Here, the Board finds that the Veteran's statements of ongoing, chronic joint pain since service in the Persian Gulf War are lacking in credibility, as they are internally inconsistent with the medical evidence of record.  Notably, after redeployment from the Persian Gulf War, the Veteran denied bone and joint deformities, and as late as June 2002-over 11 years after his Gulf War service-the Veteran reported generalized joint pain after a tick bite, stating that "he [did] not usually have these symptoms."  If the Veteran had been suffering from persistent and severe joint pain since service in the Persian Gulf War, or for any extended period of time, the Board finds it implausible that he would deny normally having these types of symptoms.  Therefore, service connection for joint pain must be denied.  Since the Veteran does not have a diagnosed disorder manifested by joint pain, consideration of service connection on a direct basis is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  See also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Dental Disorder

It is noted that the dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

Here, the Veteran claims service connection for a dental disability, pertaining to his post-service tooth extractions related to an alleged in-service diagnosis of calcium deficiency.  Service treatment records are silent as to any dental treatment or diagnosis of calcium deficiency.  Throughout service, and at separation in April 1991, the Veteran denied any severe tooth trouble.  Post service, in December 2005, the Veteran presented to the VA dental clinic with a non-treatable perio-abscess on tooth number 28.

Collectively, the evidence of record reflects that the Veteran had a non-treatable perio-abscess on tooth number 28 that was diagnosed post-service and removed in December 2005.  However, pertinent to 38 C.F.R. § 4.150, post-service tooth loss caused by a perio-abscess does not qualify as a disability for which service connection may be granted.  As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  While the Veteran had loss of tooth number 28, the loss of his tooth was not during service.  Regarding any alleged tooth loss during service, the Veteran only alleges tooth loss due to calcium deficiency and does not allege any tooth loss due to loss of substance of the body of maxilla or mandible through trauma or disease such as osteomyelitis (e.g., an infection of the bone).  Tooth loss caused by calcium deficiency is not a disability for which service connection may be granted under 38 C.F.R. § 4.150.

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for tooth loss due to severe calcium deficiency must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a thyroid disorder is granted.

Entitlement to service connection for severe joint pain, to include as due to an undiagnosed illness, is denied.

Service connection for tooth loss due to severe calcium deficiency is denied.


REMAND

The Board finds that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The record reflects that the Veteran has been diagnosed with PTSD by a social worker at the Vet Center, but was found by other VA practitioners to fail to meet the criteria for a PTSD diagnosis.  The record also reflects that the Veteran has been diagnosed with a mood disorder, not otherwise specified, and major depression, but no nexus opinion concerning a relationship between these diagnoses and service has been provided.  The Board finds that a VA examination and opinion relating to the Veteran's various diagnoses would be helpful in resolving the claim for service connection.

Regarding the Veteran's claim for entitlement to service connection for a thyroid disorder, the Veteran has argued that exposure to depleted uranium shells caused his currently-diagnosed thyroid nodules.  Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d) (2010).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311 (2010).  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, which is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity."  38 C.F.R. §§ 3.309(d)(3)(ii)(B).  The Veteran does not qualify as a "radiation-exposed veteran" as defined under 38 C.F.R. § 3.309(d)(3).

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Non-malignant thyroid nodular disease is specifically enumerated as being a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

Here, the RO has not attempted to obtain records documenting the Veteran's alleged exposure to radiation.  While on appeal, the appropriate procedural requirements pursuant to 38 C.F.R. § 3.311 should be fulfilled in adjudicating the Veteran's claim for entitlement to service connection for a thyroid disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new notice letter, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), pertaining to the issue currently on appeal.  The letter must contain, among other things, notice with respect to the evidence and information necessary to substantiate a claim for service connection for PTSD under the amended version of 38 C.F.R. § 3.304(f)(3).  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  The RO should obtain from the Hudson Valley VAMC and New City VA clinic all updated pertinent records of evaluation and/or treatment of the Veteran, following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide all treatment records (not merely a summary of treatment) from the Vet Center, or alternatively, send the Veteran a VA Form 21-4142, for him to provide authorization for VA to obtain these records on his behalf.

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability/ies.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In rendering the requested opinion, the examiner should specifically consider and discuss the evidence of record, including the Veteran's assertions.

All opinions should be explained in detail, with complete rationale for the conclusions reached.

6.  The RO should request any records from the appropriate facilities concerning the Veteran's alleged exposure to radiation, in order to determine the Veteran's level of exposure, if any.  If the RO determines that sufficient information has been received, it should follow the procedures in 38 C.F.R. § 3.311(a)(2)(iii) and forward the records to the Under Secretary for Health for preparation of a dose assessment based on available methodologies.

7.  If and only if, any newly-obtained evidence reflects in-service exposure to radiation, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should clearly identify all current thyroid disability/ies.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include the Veteran's ionizing radiation exposure.

In rendering the requested opinion, the examiner should specifically consider and discuss the evidence of record, including the Veteran's assertions.

All opinions should be explained in detail, with complete rationale for the conclusions reached.

8.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

9.  To help avoid future remand, the RO should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  Thereafter, take adjudicatory action on the claims in question.  In so doing, consider and apply the amended provisions of 38 C.F.R. § 3.304(f)(3).  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC should contain, among other things, a citation to, and summary of, the revised version of 38 C.F.R. § 3.304(f)(3).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


